Citation Nr: 0616885	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  93-13 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a disability 
manifested by tremors.

3.  Entitlement to an increased evaluation for a low back 
disability rated 10 percent prior to January 12, 2005, and 20 
percent thereafter. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
August 1989.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 1991 rating decision and subsequent 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  During the appeal, 
the veteran relocated and the VA RO in Montgomery, Alabama 
assumed jurisdiction in this matter.

The Board decisions in April 1995, March 1999 and January 
2001 remanded the case to the RO for further development.  
The issue of an increased evaluation for a low back 
disability has been revised to reflect the RO decision in 
November 2005 granting an increased evaluation of 20 percent 
from January 12, 2005.   The veteran did not withdraw the 
issue after being advised of the increased evaluation.  The 
case was recently returned to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The competent and probative medical evidence does not 
reasonably associate the currently diagnosed periodic 
subjective tinnitus to the veteran's military service on any 
basis.

2.  The competent and probative medical evidence does not 
provide a current diagnosis of a disability manifested by 
tremors.

3.  From April 16, 1996, the low back disability 
manifestations were moderate limitation of motion, persistent 
low back pain and some spasm but no additional functional 
limitation from weakness, fatigability or incoordination with 
repetitive motion.   

4.  From August 3, 2005, there is evidence of pain setting in 
at 5-10 degrees of forward flexion, but no additional 
limitation from weakness, fatigability or incoordination with 
repetitive motion.  


CONCLUSIONS OF LAW

1.  Chronic tinnitus was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005). 

2.  A disability manifested by tremor was not incurred in or 
aggravated by service and it may not be presumed to have been 
incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005). 

3.  The criteria for an increased evaluation for a low back 
disability of 20 percent from April 16, 1996 and 40 percent 
from August 3, 2005 have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.400, 4.1, 4.7, 4.40, 4.45, Diagnostic 
Codes 5292, 5295 (effective prior to September 26, 2003); 
Diagnostic Code 5237 (effective September 26, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA is applicable to this appeal because the 
appellant's claims were pending on November 9, 2000, the 
effective date of the new law.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The April 2004 RO letter informed the veteran of the 
provisions of the VCAA and was advised to identify any 
evidence in support of the claims that had not been obtained.  
It informed the veteran that VA would obtain pertinent 
federal records.  The veteran was informed that VA would also 
make reasonable efforts to obtain any identified private 
medical evidence.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran of 
the information and evidence necessary to substantiate the 
claims as required by Quartuccio, supra.  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  A VCAA notice in this case was not 
provided to the veteran prior to the initial AOJ adjudication 
of the claims and as a result the timing of the notice does 
not comply with the express requirements of the law as 
discussed in Pelegrini.  However, the VCAA-specific 
development that was subsequently completed prior to the RO 
reviewing the matter in November 2004 cured the timing 
deficiency.  The VCAA specific letter was issued pursuant to 
a Board remand in January 2001.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006), noting the timing 
defect can be cured, as it was here, through Board remand 
followed by VCAA directed notice.  

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claims.  See also, VAOPGCPREC 01-04.  The Board notes 
that the April 2004 VCAA-specific letter had direct reference 
to this element on page 2 that the Board finds was an 
acceptable presentation of the fourth element.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
substantially satisfied, and he was provided a single notice 
covering all content requirements.  The content of the VCAA 
notice supports the conclusion that the claimant had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  Furthermore, as the Board is 
denying the claims for service connection so there is no 
potential prejudice in any deficiency in notice regarding the 
effective date or initial rating element.  The RO issued a 
letter in April 2006 that addressed the effective date 
determination in a claim for increase.  The Board also notes 
that the notice of the rating decisions, the  statement of 
the case and supplemental statements of the case were 
thorough in presenting information the veteran needed to 
pursue his appeal.   See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained a VA examinations and opinions 
relevant to the issues on appeal.  VA medical records and 
private medical records were obtained.  The veteran also 
testified at a RO hearing in February 1992.  Thus, the Board 
finds the development is adequate when read in its entirety 
and that it satisfied the obligations established in the VCAA 
and the Board's remand orders.  

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claims.  The record has been supplemented 
with relevant clinical records, opinions and examinations 
that will support an informed determination.  VA's duty to 
assist the veteran in the development of the claims has been 
satisfied and the Board will turn to a discussion of the 
claims on the merits.

Analysis

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  However, continuous service 
for 90 days or more during a period of qualifying service, 
and post-service development of a presumptive disease such as 
other organic disease of the nervous system to a degree of 10 
percent within one year from the date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

To establish entitlement to service connection, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  See Gutierrez 
v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. 
West, 12 Vet. App. 247, 253 (1999)).  

The Board has reviewed the record mindful of the obligation 
of VA in claims for service connection to render a decision 
which grants every benefit that can be supported in law while 
protecting the interests of the Government, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. §§ 3.103, 3.303(a).

That said, the Board must observe regarding the claimed 
disability manifested by tremor, the veteran reported in 
November 1990 that he developed a tremor about six months 
earlier that affected mainly the right upper extremity and 
the right lower extremity.  The veteran recalled in hearing 
testimony that the tremor occurred after surgery for hiatal 
hernia in 1989 and he felt jittery and lightheaded (T-4).  
However, the service medical records are unremarkable for a 
tremor and a VA examiner in November 1990 found no evidence 
of a tremor, although questioning the existence of a benign 
essential tremor.  Thereafter, no tremor was reported on 
neurology examinations in April 1996 and July 1997.  Then, in 
May 2003 a VA examiner reviewed the record and stated there 
was absolutely no evidence of tremor on examination and that 
it had not been noted as a symptom on other examinations in 
the record.  Furthermore, the history did not sound 
compatible with an essential tremor and there was no evidence 
of a movement disorder.  In addition, the examiner doubted 
this was related to hypoglycemia in view of the documented 
blood sugar.  In summary, the examiner could not substantiate 
a diagnosis of tremor or movement disorder.  

In order to establish service connection, an essential 
element is a currently diagnosed or identifiable underlying 
condition for which service connection may be granted.  
38 C.F.R. §§ 3.103, 3.303(a).  See, e.g., Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  Such 
evidence must be medical unless it relates to a condition as 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997).  The VA examiners consistently 
found no disability manifested by tremor that could be 
attributed to military service.  The VA opinions are viewed 
in its full context, and not characterized solely by the 
medical professional's choice of words that read fairly do 
not provide a diagnosis of a disability related to service of 
which a tremor may be a manifestation.  See, e.g., Lee v. 
Brown, 10 Vet. App. 336, 339 (1997).  The Board assigns 
substantial weight the recent VA opinion as it was based upon 
a review of the record and a current examination, and the 
veteran did not challenge the examiner's opinion with any 
competent evidence.  See Wray v. Brown, 7 Vet. App. 488, 492-
93 (1995); Davis v. West, 13 Vet. App. 178, 185 (1999) and 
Struck v. Brown, 9 Vet. App. 145, 155 (1996).  Moreover, the 
Board is not competent to supplement the record with its own 
unsubstantiated medical conclusions, and certainly cannot 
oppose the competent opinion against the claim.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  In addition, the 
claimant's personal belief, no matter how sincere, 
unsupported by competent medical evidence, cannot form the 
basis of a claim.  Voerth v. West, 13 Vet. App. 117 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Regarding tinnitus, the service medical records showed no 
diagnosis of tinnitus, including the evaluation of ear 
pressure and buzzing complaints in July 1985.  The 
aeromedical summary in November 1988 and the separation 
examination in May 1989 were unremarkable for tinnitus.  
There was no reference to tinnitus on the initial VA 
audiology examination in October 1990 and at a subsequent RO 
hearing the veteran described tinnitus as a humming or 
rushing sound (T 2-3).  Although he described tinnitus to VA 
examiners in April 1996 and December 1999 and related a 
history of noise exposure during military service, there was 
no diagnosis of chronic tinnitus on either evaluation.  The 
VA examiner in May 2003 reviewed medical records in noting 
the veteran's complaint of periodic tinnitus either 
unilateral or bilateral for which he did not know the date of 
onset or the circumstances.  He reported the pitch varied 
when he turned his head in a particular way.  The examiner 
reported either ear or both periodic subjective tinnitus of 
unknown etiology since the veteran related occurrence to head 
position.  The examiner also stated that military 
occupational noise exposure does not cause periodic tinnitus 
once the exposure ceases.  

The Board will consider the diagnosis of periodic tinnitus 
sufficient to establish the first element of service 
connection, that is the current medical diagnosis or 
identifiable underlying condition for which service 
connection may be granted.  38 C.F.R. §§ 3.103, 3.303(a).  
See, e.g., Sanchez-Benitez and Degmetich, both supra.  
However, the veteran's claim fails with the absence of the 
remaining elements, notability competent medical opinion 
establishing a nexus to military service.  The VA examiner 
found no tinnitus disability that could be attributed to 
military service.  The VA opinion in 2003 is viewed in its 
full context that read fairly does not provide a diagnosis of 
a tinnitus disability related to service based on the claimed 
in service noise exposure.  The Board assigns substantial 
weight to the recent VA opinion as it was based upon a review 
of the record and a current examination, and the veteran did 
not challenge the examiner's opinion with any competent 
evidence.  The examiner's review was thorough as it 
highlighted numerous audiology reports from the service 
medial records and thereafter.  See Davis and Struck, supra.  
Moreover, the Board is not competent to supplement the record 
with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent opinion against the 
claim.  In addition, the claimant's personal belief, no 
matter how sincere, unsupported by competent medical 
evidence, cannot form the basis of a claim.  Voerth and 
Espiritu, supra.  

Finally, it is well established that the evidence supporting 
the claim need only be in approximate balance with negative 
evidence for the appellant to prevail and an accurate 
determination of etiology is not a condition precedent to 
granting service connection; nor is a definite or obvious 
etiology.  However, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claims of entitlement to service 
connection tinnitus and for a disability manifested by 
tremors.  38 U.S.C.A. § 5107; Ferguson v. Principi, 273 F.3d 
1072, 1076 (Fed. Cir. 2001); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Rating

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, in a claim for increase such as the 
veteran's, the regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Powell v. 
West, 13 Vet. App. 31 (1999), Francisco v. Brown, 7 Vet. App. 
55 (1994).  The Board has a duty to acknowledge and consider 
all regulations that are potentially applicable.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Regarding the lumbar spine disability, the appeal is based on 
an April 1991 rating decision, and the veteran's claim 
requires a review of both versions of the rating criteria for 
the lumbar spine.  See 68 Fed. Reg. 51,454, 51,456-57 (Aug. 
27, 2003). Where, as here, the amended regulations expressly 
provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  DeSousa v Gober, 10 Vet. App. 461, 467 
(1997).  See also McCay v. Brown, 9 Vet. App. 183, 187 (1996) 
("plain language of section 5110(g) prohibits a retroactive 
award prior to the effective date of the legislation"), 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  See also VAOPGCPREC 
3-2000 and 7-2003.  Deleted in the revised criteria were 
comparative terms such as "mild" or "severe" that existed 
in the former criteria.  Added were objective and 
quantifiable criteria primarily limitation of motion 
specified in specific or combined degrees of motion for the 
spine permitted more consistent evaluation based on objective 
criteria.  However, the revised criteria cannot be applied 
earlier than their effective date, which in this case is in 
late September 2003 and would apply to only a brief portion 
of the appeal period.  As will be explained in the discussion 
that follows, the veteran shall receive a 20 percent 
evaluation under either version of the rating criteria in 
view of the consistently reported manifestations during the 
appeal period from April 1996 through January 2005.  From 
August 2005, he will receive a 40 percent evaluation under 
the revised criteria with application of 38 C.F.R. §§ 4.40 
and 4.45.  Bernard v. Brown, 4 Vet. App. 384 (1993), see also 
VAOPGCPREC 3-00.  

The Board observes that the veteran has not been diagnosed 
with intervertebral disc syndrome (IVDS) or ankylosis on any 
of the VA examinations through August 2005 or contemporaneous 
clinical records, so the rating scheme for IVDS or ankylosis 
under either version of the criteria is not applicable.  
There must be independent medical evidence to support the 
diagnosis before it could be substituted as an applicable 
alternative rating scheme for the spine.  See, e.g., Butts v. 
Brown 5 Vet. App. 532, 540 (1993) citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991)(where RO and the Board 
had evaluated a claimant's condition under the wrong 
diagnostic code, the court selected the correct code and 
directed Board to evaluate condition under that code).  
Shifting diagnostic codes may appear harmless but may create 
confusion as to the criteria employed in a disability 
evaluation and the extent of the service-connected pathology.  
See, e.g., Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  See also 38 C.F.R. §§ 4.2, 4.21.  

Under the former rating criteria, limitation of motion of the 
lumbar spine was rated as follows: severe, 40 percent, 
moderate, 20 percent, and slight, 10 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292.  The highest rating for 
lumbosacral strain was 40 percent for severe disability with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent evaluation was provided for muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  There was no standardized range of 
motion for the lumbar spine included in the prior version of 
the rating schedule.  38 C.F.R. § 4.71 (2002). 

The rating schedule amendments effective September 26, 2003, 
instituted a general rating formula for evaluating diseases 
and injuries of the spine, including lumbosacral strain under 
Diagnostic Code 5237.  See 68 Fed. Reg. 51,454, 51,456-57 
(Aug. 27, 2003).  Under the new general rating formula, a 40 
percent evaluation is provided for limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 20 
percent evaluation is provided where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion is 
not greater than 120 degrees or muscle spasm or guarding 
severe enough to result in abnormal gait or spinal contour 
such as scoliosis, reversed lordosis or abnormal kyphosis.  A 
10 percent evaluation is provided where forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion is 
greater than 120 degrees but not greater than 235 degrees, or 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or spinal contour.  For VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine it is 240 degrees.  

Initially, the Board will point out that the law and 
regulations governing the appropriate effective date for an 
award of increased compensation are set out in 38 U.S.C.A. 
§ 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 3.400(o)(1), (2) 
and provide that the effective date shall be the date of 
claim or date entitlement arose, whichever is later, but that 
increased disability compensation may be granted from the 
date an ascertainable increase occurred during the one year 
period prior to the date of receipt of claim, otherwise date 
of claim.  Ascertainable (to ascertain) means "to find out 
definitely; learn with certainty or assurance; determine".  
The Random House College Dictionary, 78 (Rev. ed. 1982).

However, in general where, as in this case, the increase does 
not precede the date of claim, the effective date is governed 
by the later of the date that it is shown that the 
requirements for an increased evaluation are met or the date 
the claim for an increased evaluation is received, thus 
providing support for the Board's determination as the 
increase was not ascertainable prior to the VA examination in 
April 1996 for the 20 percent evaluation and August 2005 for 
the 40 percent evaluation based on the evidence of record.  
See, Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1993) and VAOPGCPREC 12-98.  

The Board has concluded that the objective manifestations of 
his lumbar spine disability more nearly approximate the 20 
percent evaluation under either limitation of motion or 
lumbosacral strain for a period from April 16, 1996, based on 
the assembled record.  For example, for the period coinciding 
with the claim for increase, prior to the April 1996 VA 
examination, a VA examiner in October 1990 described the 
disability as mildly symptomatic with chronic back pain and 
no radicular symptoms.  There was no specific pain complaint 
and the veteran could flex to 21 cm from the floor, extend 15 
degrees and lateral bend about 30 degrees.  The neurology 
examiner in November 1990 noted chronic low back pain due to 
degenerative joint disease and muscle spasm, but again 
without neurological component being identified and there was 
no range of motion.  The veteran's hearing testimony affirmed 
limited motion and increased pain with activity and prolonged 
sitting and standing (Transcript 5-6).  Thus, the 
characterization of the disability as mildly symptomatic 
appears consistent with the objective findings and hearing 
testimony, and accordingly more nearly approximates the 10 
percent evaluation for limitation of motion or lumbosacral 
strain.  

However, the VA examiner on April 16, 1996, noted constant 
low back pain and a reduced rage of motion with forward 
flexion 38 degrees, extension 20 degrees and lateral flexion 
no greater than 20 degrees to either side as the principal 
manifestation.  The neurology examiner in April 1996 noted 
paralumbar muscle tenderness but no neurologic component.  
The occasional references to low back pain in contemporaneous 
outpatient reports showed demonstrable limitation of motion 
in October and November 1998 consistent with the recent 
examination.  The VA examiner in December 1999 reported 
forward flexion 74 degrees, extension 30 degrees and lateral 
flexion about 25 degrees in either direction.  The examiner 
stated there was no objective evidence of painful motion, 
spasm, weakness or tenderness.  The examiner diagnosed 
degenerative joint disease with loss of function due to pain, 
and that presumably there was a functional loss due to 
weakness, fatigability incoordination or pain.  However, the 
examiner stated this was not evident on the examination nor 
could the complained of functional limitation with flare-ups 
or repeated use be verified on the examination.  Thereafter, 
the VA outpatient reports through early 2003 show infrequent 
references to low back pain.  However, in May 2000 the 
veteran was found to have bilateral paraspinal muscle spasm 
and there was a reference to low back pain with paraspinal 
tenderness.  A chiropractor reported in June 2000 that the 
veteran had "extreme" low back pain with spasm, positive 
straight leg raising and decrease range of motion. 

The VA examiner in January 2005 reviewed the claims file and 
noted the veteran reported flare-ups two to three times a 
month lasting one or two days that were precipitated by 
strenuous work or activities.  His gait was normal and he had 
no sciatic pain and could heel and toe walk.  The range of 
motion was forward flexion 75 degrees, extension 15 degrees, 
and lateral flexion 15 degrees to each side all with pain at 
the extremes of motion. The veteran reported no work time 
lost due to back pain in the past year.  The examiner stated 
the veteran did not have increased limitation due to 
weakness, fatigability, or incoordination following 
repetitive examination maneuvers.  

Thus, in summary, the record for the period prior to August 
3, 2005, shows the veteran complaining of chronic back pain, 
with the range of motion of the lumbar spine overall no more 
than moderately limited on account of pain and demonstrable 
muscle spasm, but no loss of strength or neurological 
manifestations.  Overall, the manifestations equate with no 
more than moderate limitation of motion, in view of the 
examination reports and contemporaneous clinical records.  
This record more nearly approximates the manifestations for a 
20 percent evaluation for the period from the examination on 
April 16, 1996.  This record does not present a legitimate 
question of which of the available ratings is more nearly 
approximated.  38 C.F.R. § 4.7.  Functional loss, supported 
by adequate pathology and evidenced by visible behavior of 
the veteran undertaking the motion, is recognized as 
resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  The diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, but they do not mandate a higher rating, 
particularly where as here the examiners in December 1999 and 
January 2005 assessed such impairment did not report 
additional functional limitation on account of pain on an 
objective basis.  

The Board observes there was a marked increase in 
symptomatology when the veteran was reexamined in August 
2005.  The record shows the veteran complaining of increased 
chronic back pain.  Although the veteran was able to achieve 
forward flexion of the lumbar spine 60 degrees, he had a 5 to 
10 degree flexion of the spine when walking and his gait was 
described as abnormal.  The examiner stated that the veteran 
clearly had significant discomfort from his back pain and did 
not appear to amplify that for the purpose of the 
examination.  Although the examiner reported a moderate 
impairment from lumbar back strain and no increase with 
repetitive motion, the Board interprets the flexion at rest 
of 5-10 degrees indicative of the onset of pain which 
established greater limitation of motion.  The current rating 
scheme provides a 40 percent evaluation where forward flexion 
is limited to 30 degrees.  Painful motion is deemed limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in. 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca, 8 
Vet. App. at 206.  On that basis, he is assigned the highest 
rating for limitation of motion which renders consideration 
of a higher evaluation under 38 C.F.R. §§ 4.40 and 4.45 
inapplicable.  This record does present a legitimate question 
of which of the available ratings is more nearly approximated 
under the current rating scheme from August 3, 2005 since the 
examiner found the veteran unable to stand erect presumably 
on account of low back pain.  Furthermore, the examiner did 
not feel he veteran was exaggerating his symptoms for 
examination purposes.  38 C.F.R. § 4.7.

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO did not 
find that the record warranted its application.  However, 
there is no indication that the disability of the lumbar 
spine has required, for example, frequent hospitalization or 
has been shown to markedly interfere with employment so as to 
render impractical the application of the regular schedular 
standards.  The percentage evaluation recognizes a 
substantial impairment of the lumbar spine and the functional 
limitation in the type of work he is capable of performing.  
The orthopedic examiner in January 2005 noted the veteran was 
working full time and the examiner in August 2005 noted the 
veteran did not leave work on account of his back.  
Furthermore, the record referred to long term self-employment 
in computer services and a VA examiner in May 2003 noted the 
veteran was working a six-day week at the time.  Accordingly, 
an extraschedular evaluation is not warranted. 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996)(When evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.), see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a disability manifested 
by tremors is denied.

An increased evaluation for a low back disability to 20 
percent from April 16, 1996, and to 40 percent from August 3, 
2005 is granted, subject to the regulations governing the 
payment of monetary awards.  The appeal is granted to this 
extent only.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


